 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9

10   BERNADETTE MOISE ,           ) Case No. 2:19-cv-02001-R-AS
                   Plaintiff      )
11
                                  ) ORDER
12       v.                       )
13   NELNET ACADEMIC SERVICES,    )
     LLC; EQUIFAX INFORMATION     )
14   SERVICES LLC; EXPERIAN       )
     INFORMATION SOLUTIONS, INC.;
15   and DOES 1-10, inclusive,    )
                                  )
16                 Defendant      )
17

18
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the parties
19
     to dismiss Defendant EQUIFAX INFORMATION SERVICES LLC with
20
     prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1). Each party shall
21
     bear their own costs and attorneys’ fees.
22

23
     Dated: October 18, 2019
24

25

26
                                            _______________________________
27
                                              Hon. R. Gary Klausner
28
                                              United States District Judge



                                        Order to Dismiss - 1
